Citation Nr: 0813584	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  00-04 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right eye 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from April 1945 to 
October 1945.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico that denied the appellant's claim of entitlement to 
disability compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional right eye disability claimed to be due 
to VA medical and surgical treatment.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in May 1998, after the effective date, 
the amended provisions must be applied.  VAOPGCPREC 40-97.

In August 2004, the Board advanced this case on the docket, 
pursuant to 38 C.F.R. § 20.900(c). 

The Board previously denied the appellant's right eye 
38 U.S.C.A. § 1151 claim in a December 29, 2005 decision.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) and, in April 2007, the parties 
filed a Joint Motion for Remand.  The basis for the Motion 
for Remand was that medical documents relevant to the 
appellant's contention that he had not informed of the risks 
associated with his right eye surgery prior to the procedure 
were written in Spanish.  In particular, it was indicated 
that it was unclear how the doctor who provided the February 
2004 VA medical opinion could have made any determination 
given the fact that pertinent medical records were not in 
English.

An April 2007 Order of the Court granted the Joint Motion and 
vacated the Board's decision.  The 38 U.S.C.A. § 1151 issue 
on appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In August 2002, a Board hearing was conducted at the RO 
before an Acting Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

The Acting Veterans Law Judge who conducted the August 2002 
Travel Board hearing is no longer employed at the Board.  In 
January 2008, the Board sent a letter to the appellant's 
attorney to notify him of this and of the appellant' right to 
another Board hearing pursuant to 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.707.  The attorney has not yet responded to 
this letter.  A hearing on appeal must be granted when an 
appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  
On remand, it should be determined whether or not the 
appellant desires another Board hearing, and if so, what kind 
of hearing he wants.

As directed in the Joint Motion for Remand, the six pages of 
informed consent documents located in Volume II of the claims 
file should be translated from Spanish into English and 
associated with the claims file.  The claims file should be 
returned to the physician who conducted the February 2004 VA 
examination for an addendum based on the added English 
medical records.  In addition, the RO should be sure that all 
documents in Spanish in the claims file are translated into 
English.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence by the VA would have to be shown for a 
claimant to obtain compensation under the statute.  As noted 
above, the appellant's 38 U.S.C.A. § 1151 claim was filed in 
May 1998, so that the amended statute must be applied.  Id.

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

The evidence of record includes a VA medical opinion rendered 
in February 2004.  However, no medical opinion of record 
addresses the question of whether the post-surgery 
complications experienced by the appellant were reasonably 
foreseeable.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
38 U.S.C.A. § 1151 claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2007).

2.  The AMC/RO must inform the veteran 
that the Veterans Law Judge who conducted 
the November 2004 hearing is no longer 
employed at the Board and that he has a 
right to another Board hearing pursuant 
to 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 20.707.  The letter should also state 
that if no response is received, it will 
be assumed that he does not want any 
additional hearing.

3.  The documents identified in the Joint 
Motion as requiring translation should be 
translated from Spanish into English.  
The translations must be associated with 
the claims file.  Any additional 
untranslated Spanish documents should 
also be translated into English and the 
translations must be associated with the 
claims file.

4.  The AMC/RO should arrange for a 
comprehensive review of the veteran's 
claims file by the VA physician who 
provided the February 2004 opinion to 
determine the nature and etiology of the 
complications associated with the 
appellant's right eye medical and 
surgical treatment.  If that physician is 
unavailable, the requested opinions 
should be furnished by an 
ophthalmologist.

The reviewing doctor should furnish 
opinions concerning the following:

        (a)  Whether the veteran was 
apprised of the risks associated with the 
surgical procedures performed on his 
right eye in a VA facility.  The reviewer 
must cite to the informed consent 
documents and medical notes of record in 
making this determination;
        (b)  The manifestations of right eye 
pathology present prior to the July 1983 
intracapsular cataract extraction with 
sector iridectomy; 
        (c)  The manifestations of right eye 
pathology present prior to the January 
1984 suture loosening;
        (d)  The manifestations of right eye 
pathology present prior to the April 1984 
anterior vitrectomy and secondary 
intraocular right eye lens implantation; 
and
        (e)  Whether the veteran developed 
any additional identifiable right eye 
disability due to any VA treatment or 
care rendered in connection with the July 
1983 intracapsular cataract extraction 
with sector iridectomy; with the January 
1984 suture loosening; or with the April 
1987 anterior vitrectomy and secondary 
intraocular right eye lens implantation.
        
Specifically, the reviewer should address 
the questions of:
        (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination.  A 
discussion of the known limitations 
of the available procedures at the 
time in question would be helpful.  
It should also be noted whether any 
right eye pathology was the result 
of an event not reasonably 
foreseeable; 

        (ii.) whether the course of 
treatment the veteran received 
related to the various right eye 
procedures was in any manner related 
to the development of any right eye 
pathology, including whether the 
care was untimely or inadequate; and
        
        (iii) whether the course of 
treatment the veteran received from 
VA related to his right eye between 
July 1983 and April 1987 was in any 
manner related to the cause of the 
veteran's additional claimed right 
eye disability, if any.

(The reviewing physician must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

If the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

5.  Upon receipt of VA reviewer's report, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewer for corrections 
or additions.  See 38 C.F.R. § 4.2.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record, 
including the informed consent records, 
and re-adjudicate the 38 U.S.C.A. § 1151 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

